FILED
                                     UNITED STATES DISTRICT COURT                      JAN 25 2010
                                     FOR THE DISTRICT OF COLUMBIA
                                                                                 Clerk, U.S. District ana
     Theodore Shove et al.,                 )                                      Bankruptcy Courts
                                            )
                    Plaintiffs,             )
                                            )
            v.                              )      Civil Action No. 09-2316
                                            )
                                            )
     United States                          )
     District Court Judges et al.,          )
                                            )
                     Defendants.            )




                                        MEMORANDUM OPINION

            This matter is before the Court on review of plaintiffs' pro se complaint and application

     to proceed in forma pauperis. The applications will be granted and the case will be dismissed

     pursuant to 28 U.S.C. § 1915A. Under that statute, the Court is required to screen a prisoner's

     complaint and dismiss it if, among other grounds, the complaint fails to state a claim upon which

     relief can be granted.

            Plaintiffs are nine prisoners on death row at San Quentin State Prison in California. They

     sue United States district judges in the Central, Eastern, Northern and Southern Districts of

     California, President Barack Obama, Attorney General Eric Holder, Homeland Security Secretary

     Janet Napolitano, numerous United States senators and congressmen and a host of California

     defendants--including their capital defense counsel--for monetary damages and equitable relief.

     The 35-page complaint is difficult to decipher but it appears that plaintiffs are claiming that

     defendants engaged in a vast conspiracy to violate their rights during their criminal prosecutions.




(~
Despite the histrionics 1, the complaint, supported by more than 300 pages of attachments, is in

effect a challenge to the plaintiffs' death sentences.

       Because plaintiffs' success on the merits of the complaint would necessarily invalidate

their convictions, they cannot recover monetary damages without first establishing that their

convictions have been invalidated by "revers[al] on direct appeal, expunge[ment] by executive

order, declar[ation of invalidity] by a state tribunal authorized to make such determination, or ...

a federal court's issuance of a writ of habeas corpus." Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). Plaintiffs have not made such a showing here. In addition, "it is well-settled that a

[person] seeking relief from his conviction or sentence may not bring [] an action" for injunctive

and declaratory relief because he has an available remedy in habeas. Williams v. Hill, 74 F.3d

1339, 1340 (D.C. Cir. 1996) (citing Preiser v. Rodriguez, 411 U.S. 475 (1973); Chatman-Bey v.

Thornburgh, 864 F.2d 804, 808-10 (D.C. Cir. 1988)); see LoBue v. Christopher, 82 F.3d 1081,

1082-84 (D.C. Cir. 1996) (district court lacked subject matter jurisdiction over a declaratory

judgment action where habeas corpus remedy was available in the location of plaintiffs

custodian). Accordingly, the complaint will be dismissed. A separate Order accompanies this

Memorandum Opinion.


                    ~
Date: January ~, 2010



        1 As part of their jurisdictional statement, plaintiffs state that they are asserting their
claims under "Title 18 U.S.C. § 2331(5) [because] Domestic Terrorism, Treasonous Acts of
Terrorism against Our Country are clearly being perpetrated for great financial and political gains
for everyone involved." Compi. ~ 2. In addition, their most incredible claims seek to hold the
defendants liable under the Racketeer Influenced and Corrupt Organizations ("RICO") Act, 18
U.S.C. §§ 1961 et seq.

                                                   2